 


114 HR 1502 IH: Medicaid Parity Act of 2015
U.S. House of Representatives
2015-03-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
114th CONGRESS
1st Session
H. R. 1502 
IN THE HOUSE OF REPRESENTATIVES 
 
March 19, 2015 
Mr. Lewis (for himself, Mr. McDermott, Ms. Schakowsky, Mr. David Scott of Georgia, Mr. DeFazio, Mr. Rangel, Ms. Lee, Mr. Hastings, and Mr. Grijalva) introduced the following bill; which was referred to the Committee on Energy and Commerce
 
A BILL 
To amend title XIX of the Social Security Act to extend for 5 years payment parity with Medicare for primary care services furnished under the Medicaid program, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Medicaid Parity Act of 2015.  2.Extension of Medicaid payment parity with Medicare for primary care services (a)In generalSection 1902(a)(13)(C) of the Social Security Act (42 U.S.C. 1396a(a)(13)(C)) is amended by striking 2013 and 2014 and inserting 2013 through 2019. 
(b)Extending increased FMAP for additional payments for primary care servicesSection 1905(dd) of the Social Security Act (42 U.S.C. 1396d(dd)) is amended by striking and before January 1, 2015, and inserting and before January 1, 2020,. (c)Effective dateThe amendments made by this section shall apply to services furnished on or after January 1, 2015.  
 
